DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
Claims 1, 3-5, and 7 are pending. The rejection of Claim 1 under 35 USC 102 and the rejections of Claims 3-5 and 7 under 35 USC 103 have been withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al. (US 2018/0133762), and further in view of Musschoot et al. (US 4,662,425) and Geromini et al. (US 5,911,488).
Regarding Claim 1: Vermeulen teaches a method for removing adhering matter on a surface of an article, the method comprising the step of immersing a target surface of the article into a fluidized bed by placing the article on a mounting table and moving the mounting table downward until the article is immersed in a fluidized bed (Fig. 2, element 120; [0032-0034]).  
Vermeulen does not expressly disclose a step of shaking the mounting table to shake the article during immersion to remove the adhering matter. However, in a similar method of removing adhering matter, Musschoot teaches immersing a target surface of an article into a fluidized bed; and a step of shaking the article during immersion to remove the adhered matter (see abstract and col. 3, ll. 49-68). Geromini teaches that vibrators can be attached to a platform that is positioned within a fluidized bed in order to vibrate the table and objects thereon (col. 4, ll. 60-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of method of Vermeulen by shaking the immersed article to assist in the removal of the adhered matter, as suggested by Musschoot and Geromini. 

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest a method for removing adhering matter as set forth in the aforementioned claims.  The closest prior art of record is that of Kuehn and Vermeulen.  Kuehn teaches a method of removing flash and other excess material from sand cores by conveying the article through the fluidized media which is showered from nozzles located above and below the conveyor (see abstract).  Kuehn describes the method as a gentle application of soft impact particles to the vulnerable body of the sand cores (col. 4, ll. 6-12).  Kuehn does not disclose lowering the articles into the fluidized bed and shaking a mounting table upon which the articles are disposed.  Vermeulen teaches a method of removing adhering matter from metallic articles by placing the articles on a table and lowering the table into a heated fluidized bed (see abstract and [0032]).  However, one of ordinary skill in the art would not have found it obvious to apply the method of Vermeulen to the sand cores of Kuehn to achieve the invention of the pending claims since Vermeulen is directed to treating metal articles in a hot fluidized bed, and Kuehn suggests that the sand cores require a gentle application by conveying the articles through the shower of fluidized media.  Thus, the prior art does not suggest the method of claim 1, wherein the article is: a molded object including a powder and a binding agent, a molded object obtained by a powder fixing lamination method, or a core for casting, as required by claims 3-5.  
The prior art does not teach or fairly suggest that during the step of immersing the article, the target surface is faced in a direction of the fluidized bed, and the target surface of the article comprises less than an entire outer surface of the article, and only the target surface of the article is immersed into the fluidized bed, as required by Claim 7.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714